DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 4 have been considered but are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein the outer surface of shoes, sneakers, and sandals comprises at least one of a vamp, toe, toe cap, heel, heel cap, tongue, and sides and for sandals the outer surface further includes straps” as amended into claim 1.

support needs to be provided for “at least one separate removably fastenable interchangeable ornament without fixed attachment to a wearable substrate” as amended into claim 1.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein the ornamental side of the selected interchangeable ornament is thereby positioned in the same direction as the non-functional ornamental section” as amended into claim 1.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  the terminology of claimed elements should remain consistent throughout the claims. All instances of “the first fastening mechanism” should read “the first locking fastening mechanism”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: in lines 27-28, 29-30 and 39 the limitation “the first and second fastening mechanisms” should read “the first locking fastening mechanism to the second fastening mechanism”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the name of claimed structurally element should remain consistent throughout the claims. The terminology used to define the interchangeable ornament should be as follows: “each interchangeable ornament” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein the outer surface of shoes, sneakers, and sandals comprises at least one of a vamp, toe, toe cap, heel, heel cap, tongue, and sides and for sandals the outer surface further includes straps” requires of the sandal. Does the sandal require one of a vamp, toe, toe cap, heel, heel cap, tongue, or sides in addition to straps? If so, Applicant should point out in the drawings and/or description what would be considered the vamp, toe, toe cap, heel, heel cap, tongue or sides in the disclosed sandals.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “at least one separate removably fastenable interchangeable ornament, without fixed attachment to a wearable substrate”. What is considered “fixed” attachment? It is 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a selected interchangeable ornament” is, is this ornament different from “at least one separate removably fastenable interchangeable ornament” previously recited? It is unclear how the second fastening mechanism of the previously recited interchangeable ornament is associated with this newly recited ornament. 

Claim 1 recites the limitations "the second fastening mechanism of a selected interchangeable ornament" in line 23-24 and “the ornamental side of the selected interchangeable ornament” in lines 30-31.  There is insufficient antecedent basis for these limitations in the claim.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the second fastening mechanism of the at least one interchangeable ornament is associated with the newly presented selected interchangeable ornament. It is unclear how many second fastening mechanisms there are and how they relate to the two different recited ornaments. It is unclear how the ornamental side of the at least one interchangeable ornament is associated 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the outer section” (line 26) is referring to, the outer surface of the substrate or the outer surface of the selected interchangeable ornament?

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by “wherein the ornamental side of the selected interchangeable ornament is thereby positioned in the same direction as the non-functional ornamental section” (lines 30-32). What direction is being referred to and what is required of the ornament and the ornamental section to read on this limitation?

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the metes and bounds of “any interchangeable ornament” would be which makes the claim indefinite. What would or would not read on this limitation? Do you mean to require that the second appearance is when there is an absence of the at least one interchangeable ornament?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein (US 3,999,311).
In regard to claim 1, Epstein teaches a fastening element capable of providing a user- changeable ornamental appearance on a wearable substrate when worn or carried; in combination with the wearable substrate (see Figures 9-11), the wearable substrate being selected from shoes, sneakers, and sandals (shoe: 110), wherein the fastening element is comprised of: a non-functional ornamental section and a first locking fastening mechanism non removably fixedly attached to a viewably exposed outer surface of the substrate (see annotated figure below, non-functional section is portion of plug that is provided for a style, not needed for function of the shoe, it is noted that the fastening element is not being claimed as a separate element that is fixedly attached on top of the outer surface of the substrate and therefore reads on a non-functional portion of the shoe that is attached to the outer surface by being a continuation of the outer surface), wherein the non-functional ornamental section is externally visible and the first fastening mechanism is concealed and positioned between the non-.

    PNG
    media_image1.png
    444
    456
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 3,999,311) in view of Fromm (US 2008/0271348).
Epstein teaches a fastening element as described above in claim 1. The first and second fastening mechanisms of Epstein are complementary fasteners with a male and female portion (hook and loop). However, Pham fails to teach the first and second fastening mechanism being engaging, protruding, and recessed detent co-fitting fasteners.
 	In regard to claim 3, Fromm teaches complementary first and second fastening mechanisms (fastening 20, including portion 40 and 30), wherein the first locking fastening mechanism comprises releasable engaging, protruding and recessed detent elements for releasable fastening engagement with the second fastening mechanism of the interchangeable ornament (first fastening portion: 30 and second fastening portion: 20), the 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the complementary fasteners of Epstein with co-fitting engaging, protruding, and recessed detent fastening elements as taught by Fromm, since the fasteners of Epstein being co-fitting engaging, protruding and recessed fastening elements would provide a fastener that securely fastens while maintaining a flat profile that is less likely to protrude uncomfortably into the wearer during use. Here we are taking one well-known shoe complimentary fastening means (Epstein) and replacing it with another well-known shoe complimentary fastening means (Fromm) to provide a fastening means on a shoe that has a low profile and that easily and securely fastens.
 	In regard to claim 4, the combined references teach wherein the detent elements of the first locking fastening mechanism, are hidden from external view by the ornamental section and wherein the detent elements of the first fastening mechanism are laterally accessed by the co-fitting detent structure of the second fastening mechanism of the interchangeable ornament (Epstein teaches the fastening mechanism being hidden from external view by the ornamental section while Fromm teaches the detent first and second laterally accessed fastening elements: see Figures 3 and 4 of Fromm and Figures 9-11 of Epstein).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the complementary fasteners of Epstein with co-fitting engaging, protruding, and recessed detent fastening elements as taught by Fromm, since the fasteners of Epstein being co-fitting engaging, protruding and recessed fastening elements would provide a fastener that securely fastens while maintaining a flat profile that is less likely to protrude uncomfortably into the wearer during use. Here we are taking one well-known shoe 
Examiner’s Note
 	It is noted that Applicant’s invention provides a fastening element that is not only separate and distinct from the substrate, but is attached on top of the outer surface of the substrate. This fastening element structure, how its attached to the substrate in addition to the detent fastening structure, appears to be novel over the prior art of record. It is noted that claims 5-18 remain withdrawn, and appear to be different embodiments of the invention or are not definite due to the amendments that have been made to claim 1 during prosecution, since applicant elected with traverse, theses claims would need to be cancelled or amended by Applicant for allowance, once an allowable claim is found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Vanderbeek (US 2012/0186109) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732